In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00086-CR




                IN RE AARON LUCAS




             Original Mandamus Proceeding




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                       MEMORANDUM OPINION
       Aaron Lucas, proceeding pro se, has filed a petition for writ of mandamus alleging that he

filed a Motion for Production and Release of Information and Communications (Motion for

Production), a Motion for Discovery, and a Motion for Information, seeking the production of

certain evidence related to his prior Bowie County convictions so he could pursue post-conviction

relief. Lucas claims that the Fifth Judicial District Court of Bowie County has either denied his

motions for a “lack of jurisdiction” or “summarily ignored” them. As best we can discern, the

petition asks this Court to order the Honorable Bill Miller, presiding judge of the Fifth Judicial

District Court, to grant his motions and order the clerk of the Fifth Judicial District Court and the

State to produce the evidence requested in the motions. We deny Lucas’ petition because (1) the

record supplied by Lucas is inadequate to establish a basis for mandamus relief as to the Motion

for Discovery and Motion for Information; (2) he has not shown himself entitled to mandamus

relief as to the Motion for Production; and (3) this Court lacks mandamus jurisdiction over the

clerk of the Fifth Judicial District Court and the State.

I.     Mandamus Standard

       We may grant a petition for writ of mandamus when the relator shows that there is no

adequate remedy at law to redress the alleged harm and that the act to be compelled is purely

ministerial. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d
207, 210 (Tex. Crim. App. 2007) (orig. proceeding); Aranda v. Dist. Clerk, 207 S.W.3d 785, 786

(Tex. Crim. App. 2006) (orig. proceeding) (per curiam). It is Lucas’ burden to request properly

and show entitlement to mandamus relief. See Barnes v. State, 832 S.W.2d 424, 426 (Tex. App—
                                                  2
Houston [1st Dist.] 1992, orig. proceeding) (per curiam) (“Even a pro se applicant for a writ of

mandamus must show himself entitled to the extraordinary relief he seeks.”). Lucas fails to satisfy

this burden.

II.      Analysis

         Lucas’ petition does not come with certified or sworn copies of the Motion for Discovery

or Motion for Information, as required by the Texas Rules of Appellate Procedure. See TEX. R.

APP. P. 52.3(k)(1)(A). This failure to comply with the applicable rule is fatal to his request for

relief on the two motions because without certified or sworn copies of the motions, we cannot

determine that the motions have indeed been properly filed and presented to the trial court. 1 See

id.; see In re McGary, No. 06-15-00141-CR, 2015 WL 13528216, at *1 (Tex. App.—Texarkana

Aug. 26, 2015, orig. proceeding) (mem. op., not designated for publication). 2

         Lucas’ Motion for Production was purportedly filed in January 2019, 3 and it was dismissed

by the trial court for lack of jurisdiction on February 15, 2019. That motion, like Lucas’ other two



1
 Consideration of a motion that is properly filed and before the court is a ministerial act. State ex rel. Curry v. Gray,
726 S.W.2d 125, 128 (Tex. Crim. App. 1987). That said, the moving party must show that the trial court received,
was aware of, and was asked to rule on the motion. In re Grulkey, No. 14-10-00450-CV, 2010 WL 2171408, at *1
(Tex. App.—Houston [14th Dist.] May 28, 2010, orig. proceeding) (mem. op.) (per curiam) (citing In re Villarreal,
96 S.W.3d 708, 710 (Tex. App.—Amarillo 2003, orig. proceeding)); see also In re Blakeney, 254 S.W.3d 659, 662
(Tex. App.—Texarkana 2008, orig. proceeding) (“Showing that a motion was filed with the court clerk does not
constitute proof that the motion was brought to the trial court’s attention or presented to the trial court with a request
for a ruling.”).
2
 Unpublished opinions may be cited to illustrate the reasoning employed when faced with similar facts “rather than
simply arguing without reference, that same reasoning.” Carrillo v. State, 98 S.W.3d 789, 794 (Tex. App.––Amarillo
2003, pet. ref’d).
3
 Although the attached record does not include a certified copy of the Motion for Production, it does contain a certified
copy of the trial court’s order dismissing the motion for lack of jurisdiction. Therefore, we are assured that the motion
was filed and presented to the trial court.
                                                            3
motions, sought certain evidence related to his two 2017 convictions in Bowie County. See Lucas

v. State, No. 06-17-00096-CR, 2018 WL 1569854 (Tex. App.—Texarkana Apr. 2, 2018, pet.

ref’d); Lucas v. State, No. 06-17-00095-CR, 2018 WL 1569518 (Tex. App.—Texarkana Apr. 2,

2018, pet. ref’d) (mem. op., not designated for publication). But by the time Lucas filed his motion,

the trial court’s plenary power to rule in those cases had long since expired. Thus, the trial court

lacked the jurisdiction to consider, let alone grant, the motion. See, e.g., Ex parte Matthews, 452
S.W.3d 8, 13 (Tex. App.—San Antonio 2014, orig. proceeding) (if post-judgment motion filed,

trial court’s plenary jurisdiction expires 105 days after sentence is imposed). We therefore find

that Lucas failed to show himself entitled to mandamus relief as to the Motion for Production. See

State ex rel. Young, 236 S.W.3d at 210.

       As for Lucas’ request that we compel the clerk of the Fifth Judicial District Court and the

State to produce the evidence he requested, this Court has limited mandamus jurisdiction; we may

issue a writ of mandamus only against “a judge of a district, statutory county, statutory probate

county, or county court” in our appellate district. TEX. GOV’T CODE ANN. § 22.221(b) (West Supp.

2018). As a result, this Court lacks mandamus jurisdiction over the clerk or the State unless it is

necessary to enforce our jurisdiction, and Lucas has not alleged facts sufficient for the clerk or the

State to fall within our jurisdictional reach. See TEX. GOV’T CODE ANN. § 22.221(a), (b) (West

Supp. 2018); see In re Womack, No. 14-15-00713-CV, 2015 WL 5092491, at *1 (Tex. App.—

Houston [14th Dist.] Aug. 27, 2015, orig. proceeding) (mem. op.) (per curiam) (court lacks

mandamus jurisdiction over the State or a county); In re Plater, No. 06-10-00021-CR, 2010 WL
4
11578902, at *1 (Tex. App.—Texarkana Feb. 18, 2010, orig. proceeding) (mem. op., not

designated for publication) (mandamus jurisdiction does not extend to the “clerk of a court”).

III.   Conclusion

       For these reasons, Lucas’ petition for writ of mandamus is denied.




                                             Scott E. Stevens
                                             Justice

Date Submitted:       May 21, 2019
Date Decided:         May 22, 2019

Do Not Publish




                                                5